PER CURIAM.
The trial court erred as a matter of law in summarily denying claims of ineffective assistance of trial counsel on the ground that these claims should have been raised on direct appeal. See State v. Barber, 301 So.2d 7 (Fla.1974). The order is therefore REVERSED, and the case is REMANDED to the trial court for further proceedings. As to the appellant’s claim that the trial court abused its discretion in failing to rule on his timely filed motion to amend the post-conviction motion, we note that the record on appeal contains no motion to amend, but that if such a motion was timely filed, it should have been addressed prior to ruling on the post-conviction motion, and suggest the trial court consider the issue on remand.
BARFIELD, KAHN, and PADOVANO, JJ., concur.